In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00059-CR




             IN RE JAMIE LEE BLEDSOE




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                         MEMORANDUM OPINION

        Jamie Lee Bledsoe, proceeding pro se, has filed a petition for writ of mandamus asking this

Court to review certain parts of the appellate record in this case, to find that he did not receive a

fair trial, and to direct the Honorable Brad Morin, Presiding Judge, 71st Judicial District Court of

Harrison County, to hold an evidentiary hearing regarding Bledsoe’s boots, an allegedly false

affidavit in support of his arrest warrant and indictment, allegedly false testimony by police

officers, and allegedly illegal judgments used for enhancement of his punishment.

        All of Bledsoe’s complaints relate to his trial in case number 17-0125X in the 71st Judicial

District Court of Harrison County, Texas. Bledsoe currently has pending before this Court an

appeal of the judgment of conviction in our case number 06-17-00174-CR, and he is represented

by appointed counsel in that appeal. Bledsoe does not have a right to hybrid representation. See

Marshall v. State, 210 S.W.3d 618, 620 n.1 (Tex. Crim. App. 2006); Ex parte Taylor, 36 S.W.3d
883, 887 (Tex. Crim. App. 2001). Since Bledsoe is represented by counsel on appeal, we treat

Bledsoe’s pro se mandamus petition as presenting nothing for this Court’s review. See Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995); In re Jefferson, No. 06-17-00156-CR, 2017
WL 3908213, at *1 (Tex. App.—Texarkana Aug. 11, 2017, orig. proceeding) (mem. op., not

designated for publication); In re De La O, No. 04-16-00826-CR, 2017 WL 95925, at *1 (Tex.

App.—San Antonio Jan. 11, 2017, orig. proceeding) (mem. op., not designated for publication).1



1
 Although unpublished opinions have no precedential value, we may take guidance from them “as an aid in developing
reasoning that may be employed.” Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d).


                                                        2
       We, therefore, deny Bledsoe’s petition for a writ of mandamus. See TEX. R. APP.

P. 52.8(a).




                                       Josh R. Morriss, III
                                       Chief Justice


Date Submitted: April 12, 2018
Date Decided: April 13, 2018


Do Not Publish




                                          3